TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN




NO. 03-02-00331-CV


Russell Dale Mortland, Appellant

v.



Dripping Springs I. S. D. and Hays County, Appellees





FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT

NO. 01-1678, HONORABLE CHARLES RAMSAY, JUDGE PRESIDING 



&



NO. 03-03-00003-CV


In re Russell Mortland




ORIGINAL PROCEEDING FROM HAYS COUNTY



M E M O R A N D U M   O P I N I O N


	Russell Dale Mortland appeals from the summary judgment rendered against him in
this suit to collect delinquent ad valorem property taxes.  We will first review the trial court's
judgment and then consider Mortland's petition seeking mandamus relief.

APPEAL OF SUMMARY JUDGMENT

	In his first, third, seventh, and eighth issues, Mortland  (1)
 contends in various ways that
no valid assessment was made, but either he did not raise the issue in the trial court or offers no
authority in his brief to support his argument, and thus he has effectively waived those points.  See
Tex. R. App. P. 33.1 (preservation of error); 38.1 (requisites of briefs).  In any event, these issues
are all resolved by appellees' evidence.  Appellees introduced as summary judgment evidence a
certified copy of the delinquent tax record.  A certified copy of a delinquent tax record is "prima
facie evidence that each person charged with a duty relating to the imposition of the tax has complied
with all requirements of law and that the amount of tax alleged to be delinquent against the property
and the amount of penalties and interest due on that tax as listed are the correct amounts."  Tex. Tax
Code Ann. § 33.47(a) (West 2001); see Davis v. City of Austin, 632 S.W.2d 331, 333 (Tex. 1982);
Aavid Thermal Tech. v. Irving Indep. Sch. Dist., 688 S.W.3d 707, 712 (Tex. App.--Dallas 2001, no
pet.).  Appellees established their prima facie case that the assessor and collector properly performed
an assessment.  Appellant did not introduce any evidence rebutting the prima facie case. 
Accordingly, we overrule appellant's first, third, seventh and eighth issues.
	In his second issue, appellant argues that local ad valorem taxes are unconstitutional. 
That issue was never expressly presented to the trial court.  Consequently, appellant did not preserve
this argument for appeal and it is waived.  See Tex. R. App. P. 33.1(a).  We overrule appellant's
second issue.
	In issue four, appellant asks:  "Was the judge in the case authorized to issue an order? 
Were there documents filed in the court or was the office of the clerk vacant for want of authority?" 
Appellant contends that Judge Ramsay should have been recused because he failed to execute
properly his oath of office and anti-bribery oath.  Therefore, he urges that any actions taken by Judge
Ramsay are void.  At the hearing on the motion to recuse, appellees presented evidence showing that
Judge Ramsay had properly filed the required oaths with the Secretary of State's office. (2)  Similarly,
appellant contends that a deputy clerk failed to file her necessary oaths with the Secretary of State's
office.  Assuming for purposes of argument that such an omission would have an effect on the
judgment, appellant has misapprehended the filing requirement.  A deputy clerk's oath is filed in the
county clerk's office.  See Tex. Gov't Code Ann. § 51.309(a) (West 1998).  Appellant provided no
evidence that the oath was not properly filed in the correct location.  Appellant relies on Prieto Bail
Bonds v. State, 994 S.W.2d 316 (Tex. App.--El Paso 1999, no pet.).  However, Prieto involved the
undisputed failure to take either oath required by the Constitution, not simply the absence of a copy
from the Secretary of State's records.  In general, the appellate court indulges every presumption in
favor of the regularity of the "proceedings and documents" in the trial court.  See McCloud v. State,
527 S.W.2d 885, 887 (Tex. Crim. App. 1975).  This presumption requires a reviewing court, absent
evidence of impropriety, to indulge every presumption in favor of the trial court's judgment.  See
Light v. State, 15 S.W.3d 104, 107 (Tex. Crim. App. 2000).  Appellant has not produced any
evidence to show that any actions taken by the deputy clerk or Judge Ramsay resulted in a void
judgment.  We overrule issue four.
	In his fifth point of error, appellant argues that the use of summary judgment
procedures violates due process and contends that "[t]he summary judgment procedure as it is used
in the State of Texas courts has made a mockery of justice."  Appellant does not, however, refer us
to us any specific problems with the summary judgment procedures in this case, such as a lack of
notice.  Summary judgments are a well-established means of promptly disposing of cases lacking
meritorious claims or untenable defenses.  See City of Houston v. Clear Creek Basin Auth., 589
S.W.2d 671, 678 n.5 (Tex. 1979).  We overrule appellant's fifth point of error.
	In his sixth point of error, appellant asks this Court for guidance on what medium of
exchange to use to pay his debt if this Court finds that the taxes are properly owed.  No issue
concerning specie was raised in the trial court and so the complaint is waived.  Tex. R. App. P. 33.1. 
Further, this Court assumes that appellee taxing authorities will inform appellant of acceptable
payment methods when they collect these taxes.  We overrule issue six.

Unauthorized Practice of Law

	Appellee Dripping Springs Independent School District raises a concern that appellant
Russell Mortland is engaging in the unauthorized practice of law because his brief lists as parties
Tina Mortland and Alice Brown and refers to "appellants" in the brief.  Appellee is correct that Mr.
Mortland may not represent other parties.  A person who is not a licensed attorney may not represent
other persons or entities in legal matters.  See Crain v. Unauthorized Practice of Law Comm., 11
S.W.3d 328, 333 (Tex. App.--Houston [1st Dist.] 1999, pet. denied), cert. denied, 532 U.S. 1067 
(2001) (non-attorney may not prepare and file mechanic's liens or lien affidavits on others' behalf);
Harkins v. Murphy & Bolanz, 112 S.W. 136, 138 (Tex. Civ. App.--Dallas 1908, writ dism'd) (power
of attorney does not authorize one to act as attorney-at-law).  However, the only notice of appeal
filed in this cause was filed and signed by Russell Mortland only on his own behalf; the appeal was
consequently docketed and styled showing only Russell Mortland as the appellant.  Appellant
Russell Mortland cannot add other appellants simply by listing their names in his brief.  See Tex. R.
App. P. 25.1(c) (who must file notice of appeal), (d) (amending notice of appeal).  We overrule all
of appellant's issues and affirm the trial court's judgment.

PETITION FOR WRIT OF MANDAMUS


	Mortland has also filed a petition for writ of mandamus, docketed as our cause
number 03-03-003-CV.  His petition raises the same challenges to the authority of Judge Ramsay
and the deputy clerk as were raised and overruled in this appeal. (3)  They will not succeed in this
request for mandamus relief.  The trial court did not abuse its discretion in denying relief on these
grounds.  Appellant further complains about the record.  The record was supplemented with the
documents that appellant requested, mooting this issue.  Accordingly, we deny his petition for writ
of mandamus.  See Tex. R. App. P. 52.8(a).

CONCLUSION

	We deny the petition for writ of mandamus and affirm the trial court's judgment.


  
					Bea Ann Smith, Justice
Before Chief Justice Law, Justices B. A. Smith and Puryear
Affirmed
Filed:   July 24, 2003
1.        	Mortland represents himself in this litigation, which does not excuse him from complying
with applicable rules of procedure:  "Neither is it [the right of self-representation] a license not to
comply  with the relevant rules of procedural and substantive law."  Faretta v. California, 422 U.S.
806, 834 n.46 (1975).  As stated by the Texas Supreme Court:

	There cannot be two sets of procedural rules, one for litigants with counsel and the
other for litigants representing themselves.  Litigants who represent themselves must
comply with the applicable procedural rules, or else they would be given an unfair
advantage over litigants represented by counsel.

Mansfield State Bank v. Cohn, 573 S.W.2d 181, 184-85 (Tex. 1978); see Chandler v. Chandler, 991
S.W.2d 367, 378-79 (Tex. App.--El Paso 1999, pet. denied), cert. denied, 120 S. Ct. 1557 (April 3,
2000).
2.        	Appellant raised this same contention in a pre-submission "Motion to Void Judgment,"
which was overruled.
3.        	Appellant also alleges that Judge Ramsay's actions in presiding over the case constitute
treason.